PER CURIAM:
Robert L. Brown, Jr., appeals the district court’s order dismissing without prejudice his action filed pursuant to 42 U.S.C. § 1983 (2000), for failure to state a claim. See 28 U.S.C. § 1915A(b)(l) (2000). Brown also appeals the court’s orders denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Baker, No. 7:07-cv-00574-jlk-mfu, 2008 WL 62177 (W.D.Va. Jan. 3, 2008; *104Jan. 18, 2008; Feb. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.